Citation Nr: 0119466	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  95-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for right 
foot plantar scar.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 (2000).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.

The current appeal arose from a December 1994 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

The RO, in pertinent part, continued a 10 percent rating for 
right foot plantar scar and denied entitlement to a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1995, a transcript of which has been 
associated with the claims file.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later. In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  38 U.S.C.A. § 7105; see 
Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.200, 
20.302.

In a March 1998 rating decision, the issues of entitlement to 
compensation under 38 U.S.C.A. § 1151 for rupture right 
plantar fascia secondary to steroid injection right foot and 
whether new and material evidence had been submitted to 
reopen claims for service connection for pes planus, low back 
pain, immobility of hips and knees secondary to pes planus 
were denied. 

The issues of entitlement to compensation under 38 U.S.C.A. § 
1151 for rupture right plantar fascia secondary to steroid 
injection right foot and whether new and material evidence 
had been submitted to reopen claim for service connection for 
pes planus, low back pain, immobility of hips and knees 
secondary to pes planus were denied in a March 1998 decision.  
Subsequently, the veteran submitted a notice of disagreement.  
A statement of the case was issued in September 1999.  It 
does not appear, however, that the veteran has perfected 
appeals as to these issues by submitting a substantive 
appeal.  Although the Board is obligated to assess its 
jurisdiction over an issue, before doing so it must determine 
whether the claimant will be prejudiced by such an 
assessment.  In this regard the Board must consider whether 
the veteran has had an opportunity for a hearing and to offer 
argument and evidence on the jurisdictional question.  Marsh 
v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 (1999), 64 
Fed. Reg. 52376 (1999).  In the instant case the veteran and 
his representative were informed that in order to perfect his 
appeal, he must submit a substantive appeal within 60 days of 
the statement of the case or the remainder of the one year 
period from the date of notice of the rating decision.  

Despite having been so informed, the veteran has not 
submitted a substantive appeal to perfect his appeal.  The 
Board concludes that the veteran is not prejudiced by its 
determination that it does not have jurisdiction over the 
issues considered in the September 1999 statement of the 
case, because he was previously informed of the necessary 
steps to vest jurisdiction in the Board.  


FINDING OF FACT

The residual lesion scar located on the plantar aspect of the 
right foot is productive of no more than moderate disability. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
foot plantar scar have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

A review of the service medical records show that the veteran 
was seen in May 1987 with complaints of diffuse foot 
discomfort.  On examination there was no deformity noted or 
evidence of swelling.  There was tenderness of plantar 
surfaces.  

The veteran was accorded a VA general examination in December 
1990.  At that time, he reported a history of sores on the 
bottom of the right foot that would not heal.  An examination 
of the feet revealed 2 1/2 centimeter (cm) indurated lesions on 
the ball and heel of the right foot with a small ulcerated 
area in the center of each lesion.  The diagnosis was plantar 
warts.  

In a statement dated in April 1991, VC, M.D. reported that an 
examination of the veteran revealed a 5 cm keratotic lesion 
on the sole of the right foot.  It was noted that a scar 
remained after the keratotic surface of the lesion was pared 
with a scalpel.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in November 1991.  At that time, he 
testified that he was treated for a blister on the sole of 
his right foot that never healed during active service.

The veteran was accorded a VA general examination in May 
1994.  On examination, the veteran's gait was observed to be 
normal.  The veteran was able to hop on both feet.  He was 
also able to heel and toe walk with right foot discomfort 
when walking on the toes.  The veteran could walk on the 
lateral borders of the feet but not the right medial border 
because of a painful right foot callous.  There was a tender 
callous, 1-cm in diameter beneath the 2nd metatarsal 
phalangeal (MTP) noted on the sole of the right foot.  The 
diagnosis was painful callous over the right foot.  

Associated with the claims file are VA outpatient treatment 
records dated in December 1993 and January 1994.  The records 
dated in 1993 show that the veteran was seen with complaints 
of increase pain mid foot and posterior calcaneus.  Objective 
findings included plantar lesions, 1st MTP and severe 
equinus, bilateral.  The January 1994 follow-up visit was 
unremarkable.  

Associated with the claims file are VA outpatient treatment 
records dated from September to December 1994.  In September 
it was noted that the veteran returned to the clinic for 
orthotic casting for his bilateral flat feet.  In October the 
veteran return for his orthotics.  At that time, he also 
complained of painful lesion sub 1st MTP.  The examiner noted 
a superficial lesion sub 1st MTP, right that was very painful 
with a "pillow like" feeling.  It was noted that the lesion 
became infected periodically.  There was evidence of edema.  
The diagnoses were bilateral forefoot valgus, excessive 
pronation and adventitious bursal sac right foot.  The lesion 
was reduced and the veteran received an injection to the 
first MTP with 2.6 cc's of 1 percent Lidocaine and .4 cc's of 
Triamcinolone.  Antibiotic ointment was applied and dancer's 
pad.  It was recommended that the orthotics not be dispensed 
until the bursal problem was resolved.  

On October 24, the veteran returned to the clinic to pick up 
orthotics.  At that time, he reported a flare up of a sore 
with blister, right plantar sub MTP.  There was decreased 
tenderness and pain on palpation.  The diagnosis and forefoot 
valgus and superficial ulceration 1st MTP, sesamoiditis 
bursa.  On October 31, the veteran presented with complaints 
of painful distal arch medial fascia area, right.  He 
reported that ten days earlier he was in a stooped position 
at work when he felt a "snap" at the medial arch.  
Thereafter, he was unable to push off on his great toe and 
area was painful to touch.  On examination there was pain on 
palpation of the distal arch, right.  There was no facial 
defect, right foot on palpation.  Radiographs revealed 
diffuse soft tissue swelling, right MTP and hallux.  The 
diagnosis was right plantar fascia medial band.  The veteran 
was provided a surgical shoe.

The veteran was seen in the clinic in November at which time 
he complained of a burning pain at the ball of his right 
foot.  On examination there was pain at the lateral portion 
of the right heel.  There was no tenderness at the Achilles 
insertion.  There was slight forefoot valgus noted.  There 
was positive pain with palpation of sesamoid.  There was no 
pain with distraction of the right MTP.  Ulcers were noted at 
the 1st MTP and medial heel, right that were superficial with 
hyperkeratotic    
The diagnoses were healing ulcers sub 1st MTP and medial 
heel, right and rule out sesamoid fracture, right, plantar 
fasciitis, rupture of medial band.  The veteran was seen 
again in November for follow-up at which time he reported 
that no relief with the surgical shoe.  On examination, 
healing defects were noted of the sub 1st MTP and medial 
heel.  The veteran was able to plantar flexion, right hallux 
passively with no resistance and no gravity.  The veteran was 
treated with a below the knee cast and crutches.  

In December the veteran was seen for follow-up to his 
industrial injury.  At that time, the veteran reported that 
pain had improved with cast.  On examination there was good 
flexion power of the right hallux with minimal discomfort on 
right flexors.  The examiner reported that since there was 
good flexion power in right hallux, there was no association 
between the October incident and the injection.  Otherwise 
the veteran would have shown diminished or absent hallux 
flexion power.  The diagnosis was rupture medial, right 
plantar fascia secondary to squatting at work.  

In a statement dated in July 1995 MK M.D. reported that the 
veteran presented with complaints of pain.  Dr. K. reported 
that objective findings did not support the veteran's 
complaints.  He reported that that the plantar bands were 
normal on examination.  He also reported that there was no 
permanent impairment from the October 1994 injury.  

The veteran was provided a personal hearing before a hearing 
officer at the RO in August 1995.  At that time, he testified 
that he experienced weakness and constant pain in the right 
foot.  He testified that he experienced discomfort upon 
awaking and walking.  The veteran testified that it was 
difficult for him to push off with his toes.  He testified 
that his most difficult physical activity was standing.  He 
testified that he could walk about 300 feet and stand for 
approximately fifteen minutes before he experienced any 
discomfort.  He testified that in October 1994 he received an 
injection for a lesion that was fluid filled.  He testified 
that following the injection he experienced swelling and 
infection.  The veteran testified that within days of his 
injection he had an injury.  He testified that while 
squatting in the catcher's position he lurched forward to 
reach for something and experienced a rubber band snapping.  
He testified that following his injury his right foot was put 
in a cast for about six weeks.  He testified that he sought a 
second opinion regarding his injury, which did not relate it 
to his service-connected disability or the injection.  

The veteran was accorded a VA feet examination in September 
1995.  At that time, he complained of painful feet, knees, 
and hurt.  A history of blisters sub 1st MTP head, bilateral 
was noted.  On examination plantar flexed first ray 
metatarsal, bilaterally was noted.  There was fullness under 
first MTP heads, bilaterally.  There was bilateral pain on 
palpitation medial tubercle plantar calcaneus.  Pronation was 
noted with weight bearing.  There was mild high arch at rest 
with depression of the arch on weight bearing, bilaterally.  
Small abrasions were noted sub 1st MTP head, bilaterally.  
The diagnosis was plantar fasciitis, bilaterally secondary to 
plantar flexed first metatarsals and pronation.  

Associated with the claims file are VA outpatient treatment 
records dated from March to October 1995.  On examination in 
March sores were noted on the medial heels.  There was pain 
at the base of the heel.  The diagnosis was plantar 
fasciitis.  In March the veteran received an injection, left 
foot.  In April the veteran was seen for orthotic 
adjustments.  The veteran was seen in May for follow-up 
bilateral heel pain.  There was positive Tinel's sign and 
positive pain on palpitation of the plantar heel.  The 
diagnosis was heel spur syndrome, bilateral.  In June the 
veteran was seen again for foot pain, right.  The diagnosis 
was pain of unknown origin.  A magnetic resonance image of 
both feet revealed no evidence of tendon rupture or 
tenosynovitis.  There was no evidence of soft tissue mass 
noted.  In July the veteran continued to complain of foot 
pain.  On examination bilateral plantar sub 1st MTP and heel 
lesions were noted.  

A VA outpatient treatment record dated in July 1996 shows 
that the veteran was seen with complaints of pain in both 
feet.  

The veteran was accorded a VA feet examination in October 
1997.  At that time the veteran complained of foot pain.  It 
was noted that the veteran used a cane.  He also wore foot 
orthotics with a good outcome.  Range of motion was within 
normal limits.  There was no evidence of skin or vascular 
changes.  There was no pain on manipulation of tendon.  The 
diagnosis was pronated feet with secondary plantar fasciitis.  

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2000).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

Other applicable schedular criteria is as follows:

Diagnostic Code 5284 for other foot injuries, a maximum 30 
percent evaluation is provided for severe foot injury.  For a 
moderately severe foot injury, a 20 percent evaluation is 
provided.  For moderate foot injury, a 10 percent evaluation 
is provided.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to 
execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  

38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased. Flexion elicits such 
manifestations.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim for a higher rating for the right foot 
disability, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous, comprehensive examination.  The Board has 
not been made aware of any additional evidence which has not 
already been requested and/or obtained pertinent to the 
veteran's appeal.  Accordingly, the Board finds that the 
record is ready for appellate review.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim for a higher 
rating is required to comply with the duty to assist him as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Initially, the Board notes that the veteran diagnoses of pes 
valgo planus and plantar fasciitis are nonservice-connected 
disabilities and the functional impairment derived from such 
disabilities may not be considered in conjunction with the 
veteran's service-connected scar plantar, right foot.  

With respect to the veteran's claim for an increased 
evaluation for scar plantar aspect, right foot, residual of 
lesion, callous, the Board recognizes that with exception of 
the findings noted in the paragraphs above, the October 1997 
VA examination for the skin and vascular changes was 
unremarkable.  The pertinent scar and callous were not shown 
to interfere with function or range of motion of an affected 
part.  In view of the foregoing, the Board notes that the 
criteria for assignment of an evaluation in excess of 10 
percent for scar plantar aspect right foot, residual lesion; 
callous right foot have not been met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).

The Board finds that higher ratings for the service-connected 
disability on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(1) (2000) are not appropriate.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and have not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding respective grants of entitlement to increased 
evaluations on an extraschedular basis.  Moreover, the 
veteran's subjective complaints of functional impairment 
associated with his service-connected disability and 
nonservice connected disabilities have not been 
substantiated, clinically.


ORDER

Entitlement to a rating in excess of 10 percent for right 
foot plantar scar is denied.  


REMAND

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1,2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to § 
3.105(e) of this chapter.  Such total rating will be followed 
by appropriate schedular evaluations. When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.

(a) Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence (Effective as to 
outpatient surgery March 1, 1989.)

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 
1, 1989.)

3) Immobilization by cast, without 
surgery, of one major joint or more. 
(Effective as to outpatient treatment 
March 10, 1976.)

A reduction in the total rating will not be subject to § 
3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.

(b) A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond 
the initial 3 months may be made under 
paragraph (a) (1), (2) or (3) of this 
section.

(2) Extensions of 1 or more months up to 
6 months beyond the initial 6 months 
period may be made under paragraph (a) 
(2) or (3) of this section upon approval 
of the Adjudication Officer. 

38 C.F.R. § 4.30.

The record shows that a VA examiner late in 1994 opined 
against a relationship between an injection for scar lesion 
and disability of the right foot linked to a rupture of the 
plantar fascia.  However, the RO asked for reexamination in 
1995 and 1997 on this matter and neither examiner rendered 
the opinion as requested.  Their silence on a material issue 
cannot be used as evidence against a claim.  Therefore in 
light of the VCAA requirement that, in essence, an 
examination will be obtained unless there is no reasonable 
possibility of a favorable outcome, and the RO development of 
the claim, the Board must request another examination.  

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should ask 
the appellant to provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment any right foot 
disability beginning in 1994.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).

3. The RO should arrange for a VA podiatry 
examination for the purpose of 
ascertaining the nature and likely 
etiology of a plantar fascia rupture of 
the right foot.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner is requested to address the 
following medical issue: Does the veteran 
currently have any residuals of the right 
plantar fascia rupture, and if so, is it 
at least as likely as not that this 
rupture is related to the service-
connected right foot plantar scar or 
treatment for the disability in 1994.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  The Board errs as matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to an a temporary total 
disability rating under 38 C.F.R. § 4.30.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  


By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO. 



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



